PER CURIAM.
Affirmed. As to point I, see Heaton v. State, 711 So.2d 1157 (Fla. 4th DCA 1998) and as to point II, see Gaber v. State, 684 So.2d 189 (Fla.1996). With respect to the ineffectiveness claim raised in point III, the motion is legally insufficient to warrant relief because it fails to give any supporting facts. See Ragsdale v. State, 720 So.2d 203, 207 (Fla.1998); Vento v. State, 621 So.2d 493 (Fla. 4th DCA 1993). While supporting facts are stated in the supporting memorandum of law, the memorandum is not properly sworn and thus the facts recited therein could not be considered by *1171the court. See McBride v. State, 524 So.2d 1113, 1113 (Fla. 4th DCA 1988). The affir-mance on point III is without prejudice to appellant filing, within 30 days of this opinion, a properly sworn motion for postcon-viction relief containing specific facts. See Steele v. State, 705 So.2d 1058, 1059 (Fla. 4th DCA 1998).
WARNER, C.J., STEVENSON and HAZOURI, JJ., concur.